DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 pending.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Shen et al; "Respiration and Heartbeat Rates Measurement Based on Autocorrelation Using IR-UWB Radar," in IEEE Transactions on Circuits and Systems II: Express Briefs, vol. 65, no. 10, pp. 1470-1474, Oct. 2018, doi: 10.1109/TCSII.2018.2860015.) neither teaches nor fairly renders obvious the combinations set forth in claims 1-15. 
In particular:
Regarding claim 1, 
Shen et al. teaches at least:
A processor implemented method for unobtrusive liveliness detection and monitoring using Dual Frequency Radar (DFR) in an Internet of Things (IOT) network, the method comprising: 
receiving, by one or more hardware processors of a sensor node among a plurality of sensor nodes in the IOT network, a first channel signal captured by a first radar of the DFR and a second channel signal captured by a second radar of the DFR, wherein the first radar operates at a first frequency designed to capture chest movement of a subject due to heartbeat activity ([p. 1471, col. 2, eq. 1] – “f.sub.h represents the heartbeat frequency”) and the second radar operates at a second frequency designed to capture chest movement of the subject due to breathing activity, ([p. 1471, col. 2, eq. 1] – “f.sub.r represents the respiration frequency”) and wherein the DFR is positioned to cover an observation space for liveliness monitoring of the subject present in the observation space; ([p. 1471, fig. 1] – “the basic test scenario with a single person facing the UWB radar”)
segmenting in time domain , by the one or more hardware processors, each of the first channel signal and the second channel signal into a plurality of segments in accordance with a predefined segment interval, ([p. 1471, col 2, second to last para. of section II] – “the row vectors record the received signals at different observation time at each range bin while the column vectors record one pulse reflected from different range bin”) (lined through limitation corresponds to element not taught by reference) 
transmitting , by the one or more hardware processors, the plurality of segments of the first channel signal and the second channel signal to a hardware preprocessing block to perform a first preprocessing on the plurality of segments of the first channel signal and the second channel signal to provide signal conditioning; ([p. 1472, col. 1, section III.B] – “data pre-processing is a necessary step”)
receiving, by the one or more hardware processors, from the hardware preprocessing block the first preprocessed plurality of segments of the first channel signal and the second channel signal; ([p. 1473, col. 2, section IV.C] – “After removing the static clutter [3], the received echo signal passes through a bandpass filter. The main purpose of the band pass filter is to attenuate signals that are unrelated to cardiorespiratory activities, such as clutter and high frequency component”)
sequentially performing a second preprocessing, by the one or more hardware processors, on the first preprocessed plurality of segments of the first channel signal and the second channel signal for signal conditioning and residual noise elimination using a software processing block; ([p. 1473, col. 2, section IV.C] – “After removing the static clutter [3], the received echo signal passes through a bandpass filter. The main purpose of the band pass filter is to attenuate signals that are unrelated to cardiorespiratory activities, such as clutter and high frequency component”)

Shen et al. does not teach at least:
analyzing, by the one or more hardware processors, each of the second preprocessed plurality of segments associated with the first channel signal and the second channel signal to detect a plurality of presence segments indicative of a presence of subject or one or more absence segments indicative of absence of the subject in the observation space based on a presence detection technique, wherein the detected one or more absence segments are discarded;
detecting, by the one or more hardware processors, a quality of each of the plurality of presence segments by computing an Area Under Correlation (AUC) of each of the plurality of presence segments, wherein one or more segments among the plurality presence segments having the AUC below a first AUC threshold are discarded; 
determining, by the one or more hardware processors, whether the AUC of each of the plurality of presence segments, having the AUC above or equal to the first AUC threshold, are i) above or ii) equal or below a second AUC threshold, wherein 
a first set of presence segments among the plurality of presence segments having the AUC above the second AUC threshold is utilized for simultaneously determining a Hear Rate (HR) and a Breath Rate (BR) of the subject to detect and monitor the liveliness of the subject (318); and 
a second set of presence segments among the plurality of presence segments having the AUC below or equal to the second AUC threshold is utilized for determining the BR rate to detect and monitor the liveliness of the subject (320); and 
generating, by the one or more hardware processors, an alert for at least one of: i) if the determined HR is below a Liveliness HR threshold, and ii) if the determined BR is below a liveliness BR threshold.

Claims 8, 15 recite similar recitations to claim 1 and are also allowable for similar reasons as discussed hereinabove.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McMahon et al. (US 20210275056 A1) teaches dual frequency pulses, absence/presence processing, and respiration/heart signal processing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648